DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 7-9, 22, 24 are allowed.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The arguments on pages 8-11 of the February 18, 2022 response establish by a preponderance that the carbon fiber preparation process steps recited in these composite claims would materially change the structure of the resulting carbon fibers in a way that is not met by carbon fibers existing in the prior art.  The x-ray diffraction patterns in cited Exhibit A were given particular weight in this determination.  While it is noted that the Hosseinaei reference cited in the response as Exhibit D in the February 18, 2022 response is prior art, the article was published less than 1 year before the filing of the provisional application (which supports all claimed subject matter) for this case and all of the authors listed on that article are inventors of the instant application, and therefore the reference is excepted under 35 U.S.C. 102(b)(1)(A).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi-Motlagh (ELECTRICALLY CONDUCTIVE CARBON FIBER-CARBON BLACK POLYMER COMPOSITES: SYNERGISM AND CARBON FIBER ORIENTATION, The Polymer Processing Society 23rd Annual Meeting (2007)) in view of Foston (Carbon, Vol.. 52 (2013, pp. 65-73).
As to claims 5 and 25, Hashemi-Motlagh teaches a composite material comprising polymeric matrix material containing embedded unsized short carbon fibers (page 1, Experimental/Materials).
	Hashemi-Motlagh is silent to the fibers being lignin carbon fibers.
Foston teaches a lignin carbon fiber (Section 2.2) which would be produced as a regular circular cross-section (Section 2.2, 3 mm diameter hole) and is not disclosed as containing any non-lignin components, surface treatment, coating, or chemical modification.  
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Foston carbon fibers into Hashemi-Motlagh for either of the following reasons: 
(a) Hashemi-Motlagh teaches a prior art product which differed from the claimed device by the substitution of some component (a carbon fiber formed from lignin) for those already taught by Hashemi-Motlagh (a carbon fiber formed in a different manner).  However, the substituted components (a carbon fiber formed from lignin) and its function were known in the art of Foston.  One of ordinary skill in the art could have substituted the Foston carbon fibers for 
(b) Foston teaches that lignin is “very suitable, readily available, relatively inexpensive and a renewable carbon fiber precursor” (page 66, left column) and therefore one would have been motivated to substitute the Foston carbon fibers for those of Hashemi-Motlagh in order to utilize readily available and relatively inexpensive carbon fiber material in place of the commercially available Hashemi-Motlagh fibers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742